IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20260
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MELCHOR ALCANTAR-VARGAS,

                                        Defendant-Appellant.
                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-716-ALL
                      --------------------
                        October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Melchor Alcantar-Vargas appeals his sentence following his

guilty-plea conviction for illegally reentering the United States

after having been previously deported subsequent to an

aggravated-felony conviction, in violation of 8 U.S.C. § 1326.

Alcantar-Vargas argues that the district court erred in applying

U.S.S.G. § 2L1.2(b)(1)(A) because the rule of lenity required the

court to interpret the term “drug trafficking crime” to exclude

his state court conviction for possession of cocaine.    Alcantar-

Vargas concedes that his argument is foreclosed by this court’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20260
                                -2-

precedent, but nevertheless seeks to preserve the issue for

further Supreme Court review.

     As acknowledged by Alcantar-Vargas, his argument on appeal

is foreclosed by this court’s holdings in United States v.

Hernandez-Avalos, 251 F.3d 505, 508 (5th Cir. 2001), cert.

denied, ___ U.S. ___, 2001 WL 992061 (U.S. Oct. 1, 2001) (No. 01-

5773); United States v. Hinojosa-Lopez, 130 F.3d 691, 694 (5th

Cir. 1997).   Accordingly, his sentence is AFFIRMED.